DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “one or more variable pitch fans disposed within the fuselage and connected to one or more additional electrical motors” in claims 1,18 and 36, the hybrid propulsion system consisting of “one more additional electrical motors” and the “variable pitch fan” in claim 36 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5.	Claims 1, 3, 13-14, 18, 20, 27, 32, 36, 39-41, 43, 45, 46, 48, 50-51 and 53-54 are rejected under 35 U.S.C. 103 as being unpatentable over Vondrell et al. (US 20180229606), hereinafter “Vondrell”, in view of Hollimon et al. (US 20120292456 A1), hereinafter “Hollimon”, in view of Suciu et al. (US 20180051654 A1), hereinafter “Suciu”.
6.	Regarding Claim 1, Vondrell discloses a hybrid propulsion system for a tiltrotor craft (Vondrell Abstract and FIG. 1 for disclosing a hybrid propulsion system for a tiltrotor craft 10) comprising: 
one or more engines (FIG. 6 and paragraph [0061] for disclosing turboshaft engine 100) within a fuselage (18) of the tiltrotor craft (10); 
one or more electrical generators (para. [0061]: electrical generator 96) disposed within the fuselage (18) connected to the one or more engines (100); and 
two rotatable nacelles (paragraph [0048] discloses rotatable nacelles 48-54), each rotatable nacelle comprising a proprotor (74) at a forward end of the rotatable nacelle (48-54), and each rotatable nacelle housing least one of: one or more electric motors, each connected to a proprotor (paragraphs [0050-0051] for disclosing electric motors 86 which are connected to respective fans 74, therefore the upper fans 74 would be proprotors placed in the upper half of the tiltrotor craft 10 in FIG. 2); 
wherein the one or more electric motors (86) are electrically connected to the one or more electric generators (paragraphs [0051] and [0056] as well as FIGS. 5-6 disclose electric motors 86 are each connected to electric generator 96); 
wherein the proprotors provide lift whenever the tiltrotor craft is in vertical takeoff and landing and stationary flight in a helicopter mode (FIG. 1 and paragraph [0047]) and thrust for forward flight in a first airplane mode (FIG. 2 and paragraph [0047]).
Vondrell is silent regarding specifically stop-fold proprotors and one or more ducted fans within the fuselage and connected to one or more engines. 
Hollimon discloses stop-fold proprotors of a tiltrotor aircraft (Hollimon Abstract and para. [0015]; stop-fold proprotors 115a/b of tiltrotor aircraft 101) at a forward end of the rotatable nacelles (105a/b); wherein the stop-fold proprotors provide lift for vertical takeoff and landing flight  (stop-fold proprotors by definition provide lift for vertical takeoff and landing as well as stationary flight as seen in FIGS. 1) and for stationary flight in a helicopter mode (FIG. 1) and thrust for forward flight in a first airplane mode (airplane mode as seen in FIG. 2 such that stop-fold proprotors must be capable of providing thrust for forward flight in a first airplane mode), and are in a folded position during a second airplane mode (FIGS. 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Vondrell to use the arrangement of Hollimon, as a known stop-fold proprotor of a rotatable nacelle arrangement for the purpose of optimizing the aerodynamic characteristics of a tiltrotor craft during forward flight by minimizing the drag experienced by the aircraft (Hollimon Abstract and paras. [0022], [0023] and [0025]).
Modified Vondrell is silent regarding one or more ducted fans within the fuselage. 
Suciu discloses an aircraft (Suciu Abstract and FIGS. 1-3) comprising one or more ducted fans within the fuselage (para. [0034]; ducted fans 150 within fuselage 120 seen in FIGS. 2-3), wherein the one or more ducted fans provide thrust for forward flight (as seen in FIGS. 1-2 and supported para. [0017] such that forward thrust must can be provided considering the arrangement of the ducted fans 150 within the fuselage 120).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Vondrell to use the arrangement Suciu, as a known ducted fan and fuselage arrangement for the purpose of providing supplementary thrust generation means for an aircraft in a forward flight mode. In doing so, it would have been obvious to provide such ducted fan propulsion assembly with an electric motor, since Vondrell discloses each propulsion assembly comprises of an electric motor as well as a main electric power source (Vondrell paras. [0043]-[0045] and [0051]-[0052]). Thus, the tiltrotor craft and the hybrid propulsion as disclosed by Vondrell and as modified by Hollimon and Suciu, as disclosed above, is capable of performing the function of converting from a first airplane mode to the second airplane by increasing power to one or more ducted fans while decreasing power to the stop-fold proprotors to zero, and folding the stop-fold proprotors; and converting the second airplane mode to the first airplane mode by unfolding the stop-fold proprotors, and decreasing power to the one or more ducted fans or the one or more variable pitch fans while increasing power to the stop-fold proprotors. 
7.	Regarding Claim 3, modified Vondrell discloses (see Vondrell) the system of claim 1, wherein the one or more engines provide direct, distributed thrust, or both (FIGS. 5-6 and paragraphs [0064-0065]; turboshaft engine 100 is configured to distribute power to each electrical motor 86 of proprotors 78 for the purpose of generating thrust during forward flight).
8.	Regarding Claim 13, modified Vondrell discloses (see Vondrell) the system of claim 1, wherein the one or more engines are defined further as one or more turboshaft engines (paragraph [0061]), wherein the one or more engines provide additional thrust during the forward flight (paragraph [0015]: turboshaft engine providing additional thrust during forward flight mode as seen in FIG. 2).
9.	Regarding Claim 14, modified Vondrell discloses (see Vondrell) the system of claim 1, further comprising an electric slip ring that electrically connects the one or more electrical generators to the one or more electrical motors in each of the rotatable nacelles (paragraph [0048]; slip ring interface which by definition is considered an electric slip ring due to the exclusive electric power source of the tiltrotor craft 10).
10.	Regarding Claim 18, Vondrell discloses a method of providing propulsion to a tiltrotor craft (Abstract and FIG. 1 for disclosing a hybrid propulsion system for a tiltrotor craft 10) comprising:  
providing one or more engines (FIG. 6 and paragraph [0061] for disclosing turboshaft engine 100) within a fuselage (18) of the tiltrotor craft (10);
providing electrical generators, each connected to an engine of the one or more engines (paragraph [0061] for disclosing electrical generator 96 connected to turboshaft engine 100); and 
providing two rotatable nacelles (paragraph [0048] for rotatable nacelles 48-54), each rotatable nacelle comprising a proprotor (74) at a forward end of the rotatable nacelle (48-54), and at least one of: one or more electric motors each connected to a proprotor (paragraphs [0050-0051] for disclosing electric motors 86 which are connected to respective fans 74, therefore the upper fans 74 would be proprotors placed in the upper half of the tiltrotor craft 10 in FIG. 2), wherein the electric motor (86) is electrically connected (paragraphs [0050-0051] for disclosing electric motors 86 which are connected to respective proprotors 78) to the electric generator (96);
operating the tiltrotor craft in a helicopter mode (FIG. 1) by:
generating an electrical power from the electrical generators (electrical generators inherently generate electrical power), 
transmitting electrical power to the electric motors in the rotatable nacelles (paragraph [0051]), and 
rotating the proprotors using the electrical motors in each rotatable nacelle (paragraph [0052]), to provide lift for vertical takeoff and landing and stationary flight in the helicopter mode (FIG. 1 and paragraph [0047]).
Vondrell is silent regarding specifically stop-fold proprotors and one or more ducted fans within the fuselage.
Hollimon discloses stop-fold proprotors of a tiltrotor aircraft (Hollimon Abstract and para. [0015]; stop-fold proprotors 115a/b of tiltrotor aircraft 101) at a forward end of the rotatable nacelles (105a/b) wherein the stop-fold proprotors provide lift for vertical takeoff and landing flight  (stop-fold proprotors by definition provide lift for vertical takeoff and landing as well as stationary flight as seen in FIGS. 1) and for stationary flight in a helicopter mode (FIG. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Vondrell to use the arrangement of Hollimon, as a known stop-fold proprotor of a rotatable nacelle arrangement for the purpose of optimizing the aerodynamic characteristics of a tiltrotor craft during forward flight by minimizing the drag experienced by the aircraft (Hollimon Abstract and paras. [0022], [0023] and [0025]).
Modified Vondrell is silent regarding one or more ducted fans within the fuselage. 
Suciu discloses an aircraft (Suciu Abstract and FIGS. 1-3) comprising one or more ducted fans within the fuselage (para. [0034]; ducted fans 150 within fuselage 120 seen in FIGS. 2-3), wherein the one or more ducted fans provide thrust for forward flight (as seen in FIGS. 1-2 and supported para. [0017] such that forward thrust must can be provided considering the arrangement of the ducted fans 150 with the fuselage 120).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Vondrell to use the arrangement Suciu, as a known ducted fan and fuselage arrangement for the purpose of providing supplementary thrust generation means for an aircraft in a forward flight mode. In doing so, it would have been obvious to provide such ducted fan propulsion assembly with an electric motor, since Vondrell discloses each propulsion assembly comprises of an electric motor as well as a main electric power source (Vondrell paras. [0043]-[0045] and [0051]-[0052]). Thus, the tiltrotor craft and the hybrid propulsion as disclosed by Vondrell and as modified by Hollimon and Suciu, as disclosed above, is capable of performing the function of converting from a first airplane mode to the second airplane by increasing power to one or more ducted fans while decreasing power to the stop-fold proprotors to zero, and folding the stop-fold proprotors; and converting the second airplane mode to the first airplane mode by unfolding the stop-fold proprotors, and decreasing power to the one or more ducted fans or the one or more variable pitch fans while increasing power to the stop-fold proprotors. 
11.	Regarding Claim 20, modified Vondrell discloses (see Vondrell) the method of claim 18, wherein the one or more engines provide direct, distributed thrust, or both (FIGS. 5-6 and paragraphs [0064-0065]; turboshaft engine 100 is configured to distribute power to each electrical motor 86 of proprotors 78 for the purpose of generating thrust during forward flight).
12.	Regarding Claim 27, modified Vondrell discloses (see Vondrell) the method of claim 18, wherein the one or more engines comprise a turboshaft engine (paragraph [0007]).
13.	Regarding Claim 32, modified Vondrell discloses (see Vondrell) the method of claim 18, further comprising positioning an electric slip ring that electrically connect the one or more electrical generators to the one or more electrical motors in the nacelles (paragraph [0048] for disclosing slip ring interface which by definition is considered an electric slip ring due to the exclusive electric power source of the tiltrotor craft 10).
14.	Regarding Claim 36, Vondrell discloses a hybrid propulsion system for an aircraft (Vondrell Abstract and FIG. 1 for disclosing a hybrid propulsion system for a tiltrotor craft 10) comprising: 
a turboshaft engine disposed within a fuselage (18) of the aircraft that provides shaft power and distributed thrust (FIG. 6 and paragraph [0061] for disclosing turboshaft engine 100 of aircraft 10 that drives shaft 118 which provides shaft power and distributed thrust), wherein the turboshaft engine (100) is within a fuselage (18) of the tiltrotor aircraft (10);
one or more electrical generators disposed within the fuselage (18) connected to the turboshaft engine (paragraph [0061] for disclosing electrical 96 connected to the turboshaft engine 100); 
two rotatable nacelles (48/54), each rotatable nacelle comprising a proprotor (74) at a forward end of the rotatable nacelle (48-54), and one or more electric motors each connected to a proprotor (paragraphs [0050-0051] for disclosing electric motors 86 which are connected to respective fans 74, therefore the upper fans 74 would be proprotors placed in the upper half of the tiltrotor craft 10 in FIG. 2), wherein the one or more electric motor is electrically connected to the one or more electric generator (paragraphs [0051] and [0056] as well as FIGS. 5-6 for disclosing electric motors 86 are each connected to electric generator 96), wherein the proprotors (74) provide lift whenever the aircraft is in Page 7 of 10Appl. No. 15/896,383Amdt. dated May 11, 2020Reply to Office Action of Mar. 10, 2020vertical takeoff and landing and stationary flight (FIG. 1 and paragraph [0047]), and provide a second thrust whenever the aircraft is in forward flight (FIG. 2 and paragraph [0047]).
Vondrell is silent regarding specifically stop-fold proprotors and the turboshaft engine connected to one or more ducted fans disposed within a fuselage of the aircraft.
Hollimon discloses stop-fold proprotors of a tiltrotor aircraft (Hollimon Abstract and para. [0015]; stop-fold proprotors 115a/b of tiltrotor aircraft 101) at a forward end of the rotatable nacelles (105a/b); wherein the stop-fold proprotors provide lift for vertical takeoff and landing flight  (stop-fold proprotors by definition provide lift for vertical takeoff and landing as well as stationary flight as seen in FIGS. 1) and for stationary flight in a helicopter mode (FIG. 1) and thrust for forward flight in a first airplane mode (airplane mode as seen in FIG. 2 such that stop-fold proprotors must be capable of providing thrust for forward flight in a first airplane mode), and are in a folded position during a second airplane mode (FIGS. 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Vondrell to use the arrangement of Hollimon, as a known stop-fold proprotor of a rotatable nacelle arrangement for the purpose of optimizing the aerodynamic characteristics of a tiltrotor craft during forward flight by minimizing the drag experienced by the aircraft (Hollimon Abstract and paras. [0022], [0023] and [0025]).
Modified Vondrell is silent regarding one or more ducted fans within the fuselage. 
Suciu discloses an aircraft (Suciu Abstract and FIGS. 1-3) comprising one or more ducted fans within the fuselage (para. [0034]; ducted fans 150 within fuselage 120 seen in FIGS. 2-3), wherein the one or more ducted fans provide thrust for forward flight (as seen in FIGS. 1-2 and supported para. [0017] such that forward thrust must can be provided considering the arrangement of the ducted fans 150 with fuselage 120).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Vondrell to use the arrangement Suciu, as a known ducted fan and fuselage arrangement for the purpose of providing supplementary thrust generation means for an aircraft in a forward flight mode. In doing so, it would have been obvious to provide such ducted fan propulsion assembly with an electric motor, since Vondrell discloses each propulsion assembly comprises of an electric motor as well as a main electric power source (Vondrell paras. [0043]-[0045] and [0051]-[0052]). Thus, the tiltrotor craft and the hybrid propulsion as disclosed by Vondrell and as modified by Hollimon and Suciu, as disclosed above, is capable of performing the function of converting from a first airplane mode to the second airplane by increasing power to one or more ducted fans while decreasing power to the stop-fold proprotors to zero, and folding the stop-fold proprotors; and converting the second airplane mode to the first airplane mode by unfolding the stop-fold proprotors, and decreasing power to the one or more ducted fans or the one or more variable pitch fans while increasing power to the stop-fold proprotors. 
15.	Regarding Claim 39, Vondrell discloses a tiltrotor craft (Vondrell Abstract and FIG. 1) comprising:
	a fuselage (18); 
one or more engines (100) disposed within the fuselage; 
one or more electrical generators (96), each electrical generator connected to the one or more engines (100); 
two wings (56/58) connected to the fuselage (18); 
two rotatable nacelles (48/50), each rotatable nacelle disposed on a respective wing (56/58) and comprising: 
a proprotor (74) disposed at a forward end of the rotatable nacelle (48/50) to provide lift for vertical takeoff and landing and for stationary flight and thrust for forward flight (para. [0047] and FIGS. 1-2)); and 
one or more electric motors (86) disposed within the rotatable nacelle (48/50) and connected to the one or more electrical generators (96) and the proprotor (74); and 
Vondrell is silent regarding specifically stop-fold proprotors and one or more ducted fans within the fuselage and connected to one or more engines. 
Hollimon discloses stop-fold proprotors of a tiltrotor aircraft (Hollimon Abstract and para. [0015]; stop-fold proprotors 115a/b of tiltrotor aircraft 101) at a forward end of the rotatable nacelles (105a/b); wherein the stop-fold proprotors provide lift for vertical takeoff and landing flight  (stop-fold proprotors by definition provide lift for vertical takeoff and landing as well as stationary flight as seen in FIGS. 1) and for stationary flight in a helicopter mode (FIG. 1) and thrust for forward flight in a first airplane mode (airplane mode as seen in FIG. 2 such that stop-fold proprotors must be capable of providing thrust for forward flight in a first airplane mode), and are in a folded position during a second airplane mode (FIGS. 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Vondrell to use the arrangement of Hollimon, as a known stop-fold proprotor of a rotatable nacelle arrangement for the purpose of optimizing the aerodynamic characteristics of a tiltrotor craft during forward flight by minimizing the drag experienced by the aircraft (Hollimon Abstract and paras. [0022], [0023] and [0025]).
Modified Vondrell is silent regarding one or more ducted fans within the fuselage. 
Suciu discloses an aircraft (Suciu Abstract and FIGS. 1-3) comprising one or more ducted fans within the fuselage (para. [0034]; ducted fans 150 within fuselage 120 seen in FIGS. 2-3), wherein the one or more ducted fans provide thrust for forward flight (as seen in FIGS. 1-2 and supported para. [0017] such that forward thrust must can be provided considering the arrangement of the ducted fans 150 within the fuselage 120).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Vondrell to use the arrangement Suciu, as a known ducted fan, engine and fuselage arrangement for the purpose of providing supplementary thrust generation means for an aircraft in a forward flight mode. In doing so, tiltrotor craft and the hybrid propulsion as disclosed by Vondrell and as modified by Hollimon and Suciu, as disclosed above, is capable of performing the function of converting from a first airplane mode to the second airplane by increasing power to one or more ducted fans while decreasing power to the stop-fold proprotors to zero, and folding the stop-fold proprotors; and converting the second airplane mode to the first airplane mode by unfolding the stop-fold proprotors, and decreasing power to the one or more ducted fans or the one or more variable pitch fans while increasing power to the stop-fold proprotors. 
16.	Regarding Claim 40, 50 and 53, modified Vondrell discloses (see Vondrell) the systems of claims 1 and 36 and tiltrotor craft of claim 39, wherein the one or more ducted fans are not powered during the helicopter mode (the tiltrotor craft 10 in the helicopter mode while performing vertical take-off and landing by definition requires no power from a forward thrust producing propulsion system as indicated by step 208 in FIG. 8, further para. [0044] disclose a controller 45 which controls the propulsion systems of the tiltrotor craft 10 as such the hybrid propulsion system is capable of selectively power any of the thrust producing systems during flight).
17.	Regarding Claim 41, 46, 51 and 54, modified Vondrell discloses the systems of claims 1 and 36, the method of claim 18 and the tiltrotor craft of claim 39, wherein the power to the one or more ducted fans or the one or more variable pitch fans is decreased comprises decreasing the power to one or more ducted fans to zero(with the consideration of the one or more ducted fans as disclosed by Suciu as well as controller 45 disclosed by Vondrell in para. [0044] for distributing power to hybrid propulsion system in various stages of flight as seen in FIG. 8, the power of the one more ducted fans must be decreased to zero in order to conserve fuel in reaching the intended destination as supported by paras. [0074]-[0075]).
18.	Regarding Claims 43 and 48, modified Vondrell discloses (see Suciu stated otherwise) the system of claim 1 and the method of claim 18, wherein the one or more ducted fans (150) are positioned a downstream (FIGS. 1-3) from, the one or more engines (engine 100 as disclosed by Vondrell).
19.	Regarding Claim 45, modified Vondrell discloses the method of claim 18, further comprising not powering the one or more ducted fans during the helicopter mode (with consideration of the ducted fans 150 as disclosed by Suciu as well as the controller 45 as disclosed by Vondrell in para. [0044] and conserving power and the mode of operation in both helicopter mode and airplane as supported by paras. [0074]-[0075] and as seen in FIG. 8, in the helicopter the ducted fans are not required for providing vertical thrust and as such they must not be powered in performing vertical takeoff and landing). 

20.	Claims 10 and 28 rejected under 35 U.S.C. 103 as being unpatentable over Vondrell et al. (US 20180229606 A1), Hollimon et al. (US 20120292456 A1) and Suciu et al. (US 20180051654 A1) as applied to Claims 1 and 18 above, and further in view of Vaillant et al. (US 20180170564 A1), hereinafter “Vaillant”.
21.	Regarding Claim 10, modified Vondrell discloses (see Vondrell) the system of claim 1, further comprising a reduction gearbox (paragraph [0052]; a gearbox for increasing or decreasing a rotational speed of fan 94, by definition a reduction gear box decreases the speed of fans for achieving ideal operating speeds) positioned between the electric motor (86) and a proprotor (74).
	Vondrell is silent regarding the reduction gear box being specifically positioned between the engine and the electrical generator. 
	Vaillant discloses an aircraft (Vaillant Abstract and FIG. 1) including a reduction gearbox positioned between an engine and an electrical generator (paragraph [0048]; electrical generator 32 being coupled to outlet shaft 33 of gas turbine engine 31 by means of a reduction gearbox (not labeled) which achieves the reduction gearbox being positioned between an engine and an electrical generator).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Vondrell to use the arrangement of Vaillant, as a known reduction gearbox arrangement such that the engine and the generator can both operate at optimal speeds, even if those are not the same optimal speed.
22.	Regarding Claim 28, modified Vondrell discloses (see Vondrell) the method of claim 18, further comprising a reduction gearbox (paragraph [0052] for disclosing a gearbox for increasing or decreasing a rotational speed of fan 94, by definition a reduction gear box decreases the speed of fans for achieving ideal operating speeds) positioned between the electric motor (86) and a proprotor (74).
	Modified Vondrell is silent regarding the reduction gearbox being specifically positioned between the engine and the electrical generator. 
	Vaillant discloses an aircraft (Vaillant Abstract and FIG. 1) including a reduction gearbox positioned between an engine and an electrical generator (paragraph [0048] discloses electrical generator 32 being coupled to outlet shaft 33 of gas turbine 31 by means of a reduction gearbox (not labeled) which achieves the reduction gearbox being positioned between an engine and an electrical generator).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of modified Vondrell to use the arrangement of Vaillant, as a known reduction gearbox arrangement such that the engine and the generator can both operate at optimal speeds, even if those are not the same optimal speed.

23.	Claims 12 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Vondrell et al. (US 20180229606 A1), Hollimon et al. (US 20120292456 A1) and Suciu et al. (US 20180051654 A1) as applied to Claims 1 and 18 above, and further in view of Fredericks et al. (US 20160244158 A1), hereinafter “Fredericks”.
24.	Regarding Claim 12, modified Vondrell discloses the system of claim 1.
	Modified Vondrell is silent regarding the stop-fold proprotors are driven directly by one or more electrical motors. 
	Fredericks discloses a VTOL aircraft (Fredericks Abstract and FIG. 1) comprising stop fold proprotors driven directly by the one or more electrical motors (paras. [0035] and [0041]; stop fold proprotors 175-177 and 179 driven by directly by respective electric motors 171-173 and 180 as seen in FIGS. 2, 4 and 7).
	It would have been obvious to one of ordinary skill in the before the effective filling date of the claimed invention to modify the invention of modified Vondrell to use the arrangement of Fredericks, as a known stop fold proprotor and electrical motor arrangement for the purpose of optimizing the cruise efficiency of a tiltrotor aircraft (Abstract, paras. [0004], [0017]-[0022]).
25.	Regarding Claim 30, modified Vondrell discloses the system of claim 18.
	Modified Vondrell is silent regarding the stop-fold proprotors are driven directly by one or more electrical motors. 
	Fredericks discloses a VTOL aircraft (Fredericks Abstract and FIG. 1) comprising stop fold proprotors driven directly by the one or more electrical motors (paras. [0035] and [0041]; discloses stop fold proprotors 175-177 and 179 driven by directly by respective electric motors 171-173 and 180 as seen in FIGS. 2, 4 and 7).
	It would have been obvious to one of ordinary skill in the before the effective filling date of the claimed invention to modify the invention of modified Vondrell to use the arrangement of Fredericks, as a known stop fold proprotor and electrical motor arrangement for the purpose of optimizing the cruise efficiency of a tiltrotor aircraft (Abstract, paras. [0004], [0017]-[0022]).

26.	Claims 16, 34, 44, 49, 52, 55 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Vondrell et al. (US 20180229606 A1), Hollimon et al. (US 20120292456 A1) and Suciu et al. (US 20180051654 A1) as applied to Claims 1, 18, 36 and 39 above, and further in view Kuhn (US 20110024555 A1).
27.	Regarding Claims 16, 34, 52 and 55, modified Vondrell discloses (see Vondrell) the system of claim 1, the method of claim 18, and the systems of claims 36 and 39, wherein the one or more electric generators (96) comprise two or more electric redundant generators (para. [0062]; power source 40 which includes electric generator 96 also includes additional redundant generators in series or in parallel) and the one to more electric motors (86) in each rotatable nacelle (48-54).
	Modified Vondrell is silent regarding redundant electric motors.
	Kuhn discloses a hybrid electric VTOL aircraft (Kuhn Abstract and FIG. 2A) comprising two or more redundant electric motors (paras. [0004], [0009], [0013], [0047]-[0048]; redundant electric motors 214A in each rotatable nacelle 240 as seen in FIGS. 2A and 5).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Vondrell to use the arrangement of Kuhn, as a known arrangement of redundant and additional electric motors of a rotatable nacelle for the purpose of providing emergency means to a tiltrotor craft in the event of an electric motor failing to drive a corresponding proprotor. 
28.	Regarding Claims 44, 49 and 56, modified Vondrell discloses (see Kuhn) the system of claim 16, the method of claim 34, and the method of claim 55, wherein the one or more additional electric motors comprise two or motor additional electric motors (FIG. 2A).
  








Response to Arguments
Applicant's arguments filed on 10/07/2022 have been fully considered but they are not persuasive. 
With regard to arguments pertaining to claims 1, 18, 36 and 39, in view of the prior art of record, the applicant asserts that Hollimon does not teach or suggest the conversion of the aircraft from the first airplane to the second airplane mode in the manner as described as recited in the aforementioned claims and noted on p. 13-14 of the remarks. The examiner respectfully disagrees with the applicant. It is well established that a recitation with respect to the manner in which an apparatus is intended to be employed, i.e., a functional limitation, does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim. In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963). Where the prior art reference is inherently capable of performing the function described in a functional limitation, such functional limitation does not define the claimed apparatus over such prior art reference, regardless of whether the prior art reference explicitly discusses such capacity for performing the recited function. In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). In addition, where there is reason to believe that such functional limitation may be an inherent characteristic of the prior art reference, Applicant is required to prove that the subject matter shown in the prior art reference does not possess the characteristic relied upon. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Cir. 1990); In re King, 801 F.2d 1324, 1327, 231 USPQ 136, 138 (Fed. Cir. 1986); In re Ludtke, 441 F.2d at 664, 169 USPQ at 566 (CCPA 1971); In re Shreiber, 128 F.2d at 1473, 44 USPQ2d 1429 (Fed. Cir. 1997). In this case, Vondrell, in view of Hollimon et al., in view of Suciu et al. (hereinafter “modified Vondrell”) disclose the hybrid propulsion system including all of the structural limitations as required and as recited in claims 1, 18, 36 and 39 such that modified Vondrell is clearly capable of performing the various functions related to converting the craft to and from various modes of flight. See the discussion above regarding the aforementioned claims as well as the precise application and utilization of each prior art in modifying the disclosure of Vondrell. While the applicant contends that Hollimon, on its own, does not provide adequate teaching in demonstrating the conversation and power aspect of the tiltrotor craft and/or system, it is respectfully submitted that the examiner has not solely relied upon Hollimon for anticipating the claims. Rather the examiner has clearly cited each pertinent potion of the prior art in formulating the rejection of the claims under 35 USC 103. 
In regards to arguments pertaining to the current amendments to the claims, the applicant asserts that the prior art of record is silent regarding the limitations pertaining to the ducted fans as well as the additional electric motor on p. 13 of the remarks. However, in light of the current discussion regarding claims 1, 18, 36 and 39, the applicant’s arguments are moot. 
As a note, the applicant is reminded that per the restriction requirement mailed on 03/10/2020, the applicant’s election of species, without traverse, of the craft and system encompassed by FIGS. 3A-3B has not been withdrawn by the examiner. Thus, any limitation that is deemed to not be encompassed by FIGS. 3A-3B is not pertinent to the claimed invention and is not be considered. Thus, any argument pertaining to precise details of the craft and propulsion system is not relevant to the current discussion and shall not be considered in the rejections of the claims as well as in the response to the arguments. The examiner suggests that the limitations in the independent claims, including any dependent claim that is drawn to the non-elected species to be either withdrawn or amended such that the claims are focused on the elected species only. 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
     Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 8:00 am to 6:00 pm.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/A.Y.S./
Examiner, Art Unit 3642
/Richard Green/Primary Examiner, Art Unit 3647